Case 1:19-mj-00085-MSN Document 1 Filed 02/14/19 Page 1 of 3 PageID# 1



               IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division

UNITED STATES OF AMERICA
                                                            Docket No.1:I9MJ
                      V.                                    CLASS A MISDEMEANOR
                                                            Initial Appearance: February 19,2019
MALIK O'BRIEN GROOMS,

               Defendant.


                              CRIMINAL INFORMATION
                   (Count 1 -CLASS A MISDEMEANOR- 7878828)

       THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about February 3,2019, at the George Washington Memorial Parkway, in

the Eastern District of Virginia, the defendant, MALIK O'BRIEN GROOMS,did

unlawfully, knowingly and intentionally possess a mixture and substance which contains

a detectable amount of Marijuana, a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844).
Case 1:19-mj-00085-MSN Document 1 Filed 02/14/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00085-MSN Document 1 Filed 02/14/19 Page 3 of 3 PageID# 3
